Citation Nr: 0722705	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  06-00 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to an initial rating in excess of 30 percent 
for polycystic kidney disease, hypertension, and chronic 
renal insufficiency with albuminuria.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Appeals Management Center (AMC) in 
Washington, D.C., and the Regional Office (RO) in Huntington, 
West Virginia.

On March 22, 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of that hearing has been 
associated with the record on appeal.  At the hearing, the 
veteran agreed to obtain copies of treatment records from his 
private physician.  These records and the veteran's waiver of 
RO consideration of this additional evidence were received by 
the Board in April 2007.

The issue of entitlement to an initial rating in excess of 30 
percent for polycystic kidney disease, hypertension, and 
chronic renal insufficiency with albuminuria is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the AMC.


FINDING OF FACT

The medical evidence does not include current diagnoses with 
respect to a chronic skin rash.




CONCLUSION OF LAW

Service connection for a skin rash is not warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

A review of the veteran's service medical records reflects 
that, in December 1963, he was treated for a rash on the arm.  
His December 1963 report of separation examination notes that 
his skin was normal upon clinical evaluation.

Although the veteran's service medical records show treatment 
for his claimed disorder and, thus, provide evidence in 
support of his claim for service connection; the post service 
medical evidence is silent with respect to complaints or 
findings of a skin rash; thereby, providing negative evidence 
against this claim.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The Board acknowledges that, during his March 2007 Travel 
Board hearing, the veteran testified that he had received 
treatment for a skin rash from his private physician.  
However, this testimony is not corroborated by the private 
treatment records or any other post-service medical evidence, 
which is silent with respect to findings of or treatment for 
a skin rash.  The post service medical record is found to 
provide strong evidence against this claim.

While the veteran was treated for a skin rash on his arm in 
service, there is no evidence to suggest that this was a 
chronic condition which has continued to the present.  To the 
contrary, there is significant evidence against such a 
finding.

Upon consideration of the foregoing, the Board further finds 
that the most competent medical evidence in this case leads 
to the conclusion that the veteran does not have current 
diagnoses with respect to a skin rash.  Service connection 
for this disorder is not warranted and the veteran's claim is 
denied. 

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  A letter dated in August 2005 and provided to the 
appellant prior to the January 2006 rating decision on appeal 
satisfies the duty to notify provisions as this letter 
discusses the criteria with respect to the appellant's claim.  
Moreover, since the appellant's claim is being denied, no 
disability rating or effective date will be assigned.  
Therefore, there can be no possibility of prejudice to the 
appellant.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

As for the duty to assist, the RO has obtained the veteran's 
service, VA, and private medical records and he has submitted 
lay evidence in the form of his written communications and 
Travel Board hearing testimony.  The evidence associated with 
the claims file adequately addresses the requirements 
necessary for evaluating the claim decided herein.

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

As the evidence establishes that the appellant has been 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, his claim was readjudicated in a 
statement of the case, and there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless error.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board erred by relying on various post-decisional documents 
to conclude that adequate 38 U.S.C.A. § 5103(a) notice had 
been provided to the appellant, the Court found that the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims and found that the error was harmless, as the 
Board has done in this case.)

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board further finds that the 
evidence, which is silent with respect to current findings of 
a skin rash, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  

As service and post-service medical records provide no basis 
to grant this claim and provide evidence against this claim, 
the Board finds no basis to obtain a VA examination or 
medical opinion.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App.  540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the appellant 
is not prejudiced by the Board's adjudication of his claim.


ORDER

Entitlement to service connection for a skin rash is denied.  


REMAND

The veteran claims that the impairment associated with his 
service connected polycystic kidney disease, hypertension, 
and chronic renal insufficiency with albuminuria is 
inadequately reflected by the 30 percent initial schedular 
evaluation which is presently in effect.  

Specifically, although the veteran's most recent VA 
hypertension and genitourinary examinations in connection 
with this disorder was conducted in April 2004, subsequent 
private treatment records and his March 2007 Travel Board 
hearing testimony suggest that the veteran's symptoms in 
connection with this disorder have increased in severity, 
though this is not clear.  

In this regard, it is noted that, during his March 2007 
Travel Board hearing, the veteran claimed that he has 
diabetes, erectile dysfunction, and psychiatric impairment 
secondary to his service connected polycystic kidney disease, 
hypertension, and chronic renal insufficiency with 
albuminuria.  Thus, the Board finds that current and 
comprehensive examinations for the veteran's service 
connected polycystic kidney disease, hypertension, and 
chronic renal insufficiency with albuminuria is necessary.

When it is asserted that the severity of a service connected 
disability has increased since the most recent rating 
examination, an additional examination is generally 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, under 
the provisions of the VCAA, the assistance provided by VA 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).

In this regard, the Board notes that polycystic kidney 
disease, hypertension, and chronic renal insufficiency with 
albuminuria has been rated as 30 percent disabling under 
Diagnostic Code 7533, which provides that cystic diseases of 
the kidneys are to be rated as renal dysfunction.  For a 60 
percent rating for renal dysfunction, the evidence must show 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under diagnostic code 7101.  See 38 C.F.R. 
§§ 4.115a; 4.115b, Diagnostic Code 7533. 

In light of the foregoing, this claim is remanded for the 
following additional development:

1.  The veteran should be scheduled to 
undergo VA examination to determine the 
nature and severity of his service 
connected polycystic kidney disease, 
hypertension, and chronic renal 
insufficiency with albuminuria.  All 
necessary studies and tests should be 
conducted.  The veteran's claims file 
should be made available to the examiner 
for review.  Following completion of the 
examination and review of the veteran's 
claim, the examiner should offer an 
opinion as to the following:

a.  The severity of the veteran's 
hypertension.

b.  Is the veteran's polycystic kidney 
disease manifested by clinical signs and 
laboratory findings of: (i) constant 
albuminuria with edema; (ii) definite 
decrease in kidney function; (iii) 
persistent edema and albuminuria with BUN 
40 to 80mg%; or (iv) creatinine 4 to 
8mg%?

c.  Does the veteran present with 
generalized poor health characterized by 
lethargy, weakness, anorexia, weight 
loss, or limitation of exertion as a 
result of his polycystic kidney disease, 
hypertension, and chronic renal 
insufficiency with albuminuria?

d.  Does the veteran's kidney disease 
require regular dialysis or preclude more 
than sedentary activity from one of the 
following: (i) persistent edema and 
albuminuria; (ii) BUN more than 80mg%; 
(iii) creatinine more than 8mg%; (iv) 
markedly decreased function of the kidney 
or other organ system, especially 
cardiovascular?

e.  Does the veteran have diabetes, 
urinary impairment, erectile dysfunction, 
and/or psychiatric impairment secondary 
to his service connected polycystic 
kidney disease, hypertension, and chronic 
renal insufficiency with albuminuria, as 
alleged during his March 2007 Travel 
Board hearing?

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

2.  When the development requested has 
been completed, the RO should 
readjudicate the issue of entitlement to 
entitlement to an increased initial 
rating for polycystic kidney disease, 
hypertension, and chronic renal 
insufficiency with albuminuria.  If any 
benefit sought is not granted in full, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further  
review.

The purpose of this REMAND is to obtain additional  
development.  The Board does not intimate any opinion as to  
the merits of the case, either favorable or unfavorable, at  
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


